[On Chapman and Cutler LLP Letterhead] January 28, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Destra Investment Trust II Filing of Initial Registration Statement Ladies and Gentlemen: On behalf of Destra Investment Trust II (the “Registrant”), we are transmitting the Registrant’s initial registration statement on Form N-1A and the exhibits being filed thereto for electronic filing under the Securities Act of 1933, as amended, (the “Securities Act”) and the Investment Company Act of 1940, as amended.Before the registration statement becomes effective under the Securities Act, the Registrant will update its registration statement and file all remaining exhibits. If we may cooperate with you in any way in the processing of this registration statement, please telephone the undersigned at (312) 845-3484. Very truly yours, Chapman and Cutler LLP By: /s/ Morrison C. Warren Morrison C. Warren Enclosures
